Citation Nr: 1812740	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for neuralgia of the ophthalmic branch of the right trigeminal nerve. 

2.  Entitlement to a rating in excess of 10 percent for residuals of a right wrist fracture.  

3.  Entitlement to a compensable rating for residuals of a broken right pelvis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1979 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to a compensable rating for residuals of a broken right pelvis and entitlement to a rating in excess of 10 percent for the residuals of a right wrist fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's neuralgia of the ophthalmic branch of the right trigeminal nerve has been manifested by moderate, incomplete paralysis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for neuralgia of the ophthalmic branch of the right trigeminal nerve are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8405 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veteran's representative argued in the April 2016 Appellate Brief that the Veteran's April 2013 neuralgia examination was over two years old and that "an updated examination is in order."  The Board does not find the representative's argument that the April 2013 VA examination report is out-of-date to be compelling.  The Veteran not reported that her facial neuralgia condition has worsened since the last VA examination.  A new examination is not required simply because time has passed since the last one.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95.  When, as here, the evidence does not show an increase in the severity of a disability since the last examination, a new one is not required.  

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Assignment of "staged" ratings is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Facts and Analysis - Neuralgia

The Veteran is currently in receipt of a 10 percent rating, effective July 21, 2011, for neuralgia of the ophthalmic branch of the right trigeminal nerve under 38 C.F.R. § 4.124a, DC 8405.  She asserts that this does not adequately compensate her for this disability.  See August 2012 Notice of Disagreement (NOD).
The Board observes that this matter was derived from the Veteran's original claim for service connection for a facial scar.  In addition to the 10 percent facial neuralgia rating at issue here, she is in receipt of a 10 percent rating for a painful scar located above the right eyebrow and an additional 10 percent for a disfiguring scar above the right eyebrow.  

The rating criteria for paralysis of the trigeminal nerve is located at 38 C.F.R. § 4.124a and is below:

Fifth (trigeminal) cranial nerve
Rating
8205   Paralysis of:

Complete
50
Incomplete, severe
30
Incomplete, moderate
10
8305   Neuritis.

8405   Neuralgia.


The Veteran had a VA scars examination in February 2012.  She reported tingling over the right forehead since sustaining a laceration to the right eyebrow during service.  The examiner noted that hard pressure over the same area caused much more pain on the right side than the left.  The examiner found the Veteran's neuralgia of the ophthalmic branch of the right trigeminal nerve was manifested by moderate intermittent pain, and mild to moderate paresthesias and/or dysesthesias of the affected areas.  Sensory examination and muscle strength testing of the cranial nerves were both normal.  The examiner summarized that the disability was manifested by incomplete, moderate paralysis. 

The Veteran received a VA cranial nerves examination for this condition in April 2013.  The examiner reviewed the claims file and interviewed and examined the Veteran.  The Veteran reported that she had intermittent pain that was mild in severity due to the right trigeminal neuralgia condition, unless the area was struck on or by something.  Symptoms noted by the examiner included moderate intermittent pain and mild paresthesias and/or dysesthesias on the right upper face, eye, and/or forehead area.  Muscle strength was fully intact and the sensory examination was normal.  Ultimately, the examiner opined that the Veteran's condition, neuralgia of the ophthalmic branch of the right trigeminal nerve, was manifested by incomplete, moderate paralysis.  

The Board finds that the currently assigned rating of 10 percent is appropriate.  Both of the VA examinations discussing the Veteran's facial nerve disability reflect that the condition was mild to moderate in severity.  The Veteran herself reported that symptoms were generally mild.  Although she contends she is entitled to additional compensation, she has not reported that the condition is severe and medical records do not suggest that condition is severe.  In addition, the Veteran has not indicated that the condition has worsened since her April 2013 examination.  In light of the foregoing, the Board finds that the preponderance of the evidence shows the currently assigned rating of 10 percent for right upper facial neuralgia remains appropriate.  No other DCs may be applied to rate her disability.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015)(when a condition is specifically listed in the rating schedule, it may not be rated by analogy and should be rated under the diagnostic code that specifically pertains to it).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for neuralgia of the ophthalmic branch of the right trigeminal nerve is denied.
REMAND

Regarding the residuals of a broken right pelvis, the VA examination reports of record are not adequate under current VA case law, requiring a new examination on remand.  See Correia v. McDonald, 28 Vet. App. 158, 166 (2016); Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Regarding the Veteran's residuals of a right wrist fracture, there is no adequate opinion of record regarding the relationship between the service-connected fracture residuals and diagnosed carpal tunnel syndrome (CTS).  Specifically, the April 2012 VA peripheral nerves examination suggests a negative nexus but uses speculative language ("CTS . . . does not appear to be related to her right wrist fracture").  As such, it is not adequate.  A November 2011 VA treatment note indicates that the Veteran's old wrist fracture could be contributing to the severity of her carpal tunnel pain and other symptoms in the right wrist.  This opinion is also speculative.  As such, remand is required for an adequate addendum opinion.  Updated VA treatment records should be obtained on remand as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment notes and associate them with the claims file.

2.  Then schedule the Veteran for a VA examination to determine the current nature and severity of her residuals of a broken right pelvis.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's residuals of a broken right pelvis due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

3.  Request an addendum opinion addressing the etiology of the Veteran's diagnosed carpal tunnel syndrome in relation to her service-connected right wrist fracture residuals.  A physical examination is not required unless the examiner deems one necessary.  A copy of this REMAND and the entire claims file should be provided to, and reviewed by, the examiner.  The examiner is asked to respond to the following inquiries:
Is it at least as likely as not (50 percent or greater probability) that the Veteran's right carpal tunnel syndrome is (1) proximately due to or (2) aggravated (worsened) her service-connected right wrist fracture and associated residuals?  In addressing these questions, please comment on the November 2011 VA treatment note indicating that the Veteran's old wrist fracture could be contributing to the severity of her carpal tunnel pain and other symptoms in the right wrist, as well as the September 2011 VA examiner's notation of "constant pain and numbness" associated with the service-connected fracture residuals.

Robust rationale should accompany all opinions offered.  Citation to pertinent medical treatise literature is encouraged but not required.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a Supplemental Statement of the Case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


